Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Jae Youn Kim on 06/28/2022.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Applicant has appeared to invoke 35 U.S.C. 112(f) in claims 1 and 3.  The “a suction means” recited in claim 1 is interpreted as to vacuum (see paragraph 40 publication of the application).  
 	The “a cleaning means” recited in claim 3 is interpreted as a third solenoid valve, fourth and fifth piston valves that control the supply path of the compressed air with the third solenoid valve (see paragraph 59 publication of the application).    

The application has been amended as follows:
Claim 3 is canceled;
 	--Claim 1 (Currently Amended) A device for blocking cooling water of a weld gun, the device being installed between a cooling water supply pipeline and the weld gun to prevent cooling water left in the weld gun from dropping when a tip of the weld gun is separated, the device comprising: a first piston valve , a cleaning means  for cleaning a cooling line in the interior of a welding gun, wherein the cleaning means includes: the first solenoid valve configured to block introduction and discharge of the cooling water by closing the first piston valve and the second piston valve; a third solenoid valve operated by a control unit; a fourth piston valve operated by the third solenoid valve, and discharge the cooling water from the welding gun to the outside through the main discharge pipeline by opening only the second piston valve; and a fifth piston valve operated by the third solenoid valve, and configured to cause air pressure to flow through the welding gun. 	--Claim 2 (Currently Amended) The device of claim 1, wherein the suction means 

Reason for allowance  
  	The following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior art, Lim (KR 20160032873) in views of Lim (KR 101514219) and Nicewonger (2016/0067815), device for blocking cooling water of a weld gun, the device being installed between a cooling water supply pipeline and the weld gun to prevent cooling water left in the weld gun from dropping when a tip of the weld gun is separated, the device comprising: a first piston valve connected to a first solenoid valve operated by a signal of a control unit to be actuated by the signal, the first piston valve being supplied the cooling water from a cooling water inlet end; a main supply pipeline, one end of which is connected to a cooling water inlet pipe and an opposite side of which is connected to an output end of the first piston valve; a second piston valve operated by the first solenoid valve, the second piston valve being installed on a main discharge pipeline to block or pass the discharged cooling water; a suction means for suctioning the cooling water filled on a pipeline through vacuum and holding the cooling water when the tip of the weld gun is removed and the pipeline is opened; and a pressure sensor or a flow sensor configured to detect a pressure on the pipeline from instantly dropping as the tip of the weld gun is separated to drive a circuit, thereby detecting an instant change of the pressure of a fluid.  However based on the amendment to claim 1, the combination of the prior arts, Lim (KR 20160032873) in views of Lim (KR 101514219) and Nicewonger (2016/0067815), do not teach a cleaning means  for cleaning a cooling line in the interior of a welding gun, wherein the cleaning means includes: the first solenoid valve configured to block introduction and discharge of the cooling water by closing the first piston valve and the second piston valve; a third solenoid valve operated by a control unit; a fourth piston valve operated by the third solenoid valve, and discharge the cooling water from the welding gun to the outside through the main discharge pipeline by opening only the second piston valve; and a fifth piston valve operated by the third solenoid valve, and configured to cause air pressure to flow through the welding gun.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the other elements of the independent claim.
Therefore, claims 1-2 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761